                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

GERALD WERTH, #175562,                              )
                             Plaintiff,             )
                                                    )       No. 1:18-cv-523
-v-                                                 )
                                                    )       Honorable Paul L. Maloney
T. BALL, et al.,                                    )
                             Defendants.            )
                                                    )

  ORDER MODIFYING REPORT AND RECOMMENDAITON AND GRANTING
         DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Gerald Werth filed this civil rights lawsuit alleging various deprivations of his

constitutional rights by prison employees. Defendant T. Ball filed a motion for summary

judgment asserting that Plaintiff did not exhaust his administrative remedies. (ECF No. 15.)

Plaintiff did not file any response. The magistrate judge issued a report recommending that

the motion be granted. (ECF No. 20.) Plaintiff filed an objection (ECF No. 25) and

Defendant filed a response (ECF No. 26).

       Having reviewed the record, the Court will modify the Report and Recommendation

and will grant Defendant Ball's motion.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. '

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a
de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

       In the motion, Defendant identifies two relevant grievances, and establishes that

Plaintiff did not exhaust either grievance by filing a Step III appeal. The magistrate judge

recommends granting the motion because, by failing to respond to the motion, Plaintiff

waived opposition to it. In his response, Plaintiff does not address the reasoning in the

Report and Recommendation. Rather, Plaintiff attaches the denial of a Step III appeal.

(ECF No 25-1 PageID.196.) The denial is dated October 8, 2018.

       Binding authority from a published opinion issued by the Sixth Circuit requires

district courts to evaluate the merits of a dispositive motion, even when the opposing party

fails to file a response. Under both Rule 12(b)(6) and Rule 56, the moving party bears the

burden of proof, regardless of whether an adverse party fails to respond. Carver v. Bunch,

946 F.2d 451, 454-55 (6th Cir. 1991). Therefore, the court cannot grant either motion

simply because the adverse party has not filed an answer and the court must examine the

motion to determine whether the moving party has met its burden. Id. at 455. This Court

is bound by the holding in Carver. See In re Miedzianowski, 735 F.3d 383, 384 (6th Cir.

2013). The opinions cited in the Report and Recommendation are unpublished and

generally rely on a different set of facts. Where a party has responded to a motion but fails

to address one of the issues raised in the motion, that issue is waived. And, where a party

fails to raise an issue in the district court or in the brief on appeal, the issue is waived on

appeal.




                                              2
       The Court has reviewed Defendant Ball's motion and concludes that he has met his

burden. He has established with supporting evidence that Plaintiff did not exhaust his

administrative remedies for the claims against Ball. Plaintiff's objection does not alter this

conclusion. The Step III appeal was denied more than five months after this lawsuit was

filed. Administrative exhaustion must occur prior to the filing of a lawsuit, not while the

lawsuit is pending. Freeman v. Francis, 196 F.3d 641, 649 (6th Cir. 1999). Accordingly, the

Court agrees with the disposition recommended by the magistrate judge.



       For these reasons, the Report and Recommendation (ECF No. 20) is MODIFIED,

Plaintiff's objection is OVERRULED and Defendant Ball's motion for summary judgment

(ECF No. 15) is GRANTED.          Plaintiff's claims against Defendant Ball are DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED.

Date: January 24, 2019                                /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              3
